United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 17-3345
                     ___________________________

                          United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

Juan Manuel Simental-Lopez, also known as Manuel Encee, also known as Juan
                               Manuel Encee

                   lllllllllllllllllllll Defendant - Appellant
                      ___________________________

                             No. 17-3347
                     ___________________________

                          United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

Juan Manuel Simental-Lopez, also known as Manuel Encee, also known as Juan
                               Manuel Encee

                   lllllllllllllllllllll Defendant - Appellant
                                   ____________

                 Appeals from United States District Court
                   for the District of Nebraska - Omaha
                              ____________
                              Submitted: May 31, 2018
                                Filed: June 25, 2018
                                   [Unpublished]
                                   ____________

Before SHEPHERD, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

       In these consolidated appeals, Juan Manuel Simental-Lopez challenges the
Guidelines-range sentence the district court1 imposed after he pleaded guilty to being
a felon in possession of a firearm, and possessing with intent to distribute
methamphetamine; and he challenges the consecutive below-Guidelines sentence the
district court imposed upon revoking his supervised release. Simental-Lopez’s
counsel has moved for leave to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the sentences are substantively
unreasonable.

      After careful review, we conclude that the district court did not impose a
substantively unreasonable sentence for either the new convictions or the revocation.
See United States v. McGhee, 869 F.3d 703, 705-06 (8th Cir. 2017) (per curiam)
(revocation sentencing decisions are reviewed under same standards as initial
sentencing decisions; substantive reasonableness of sentences are reviewed for abuse
of discretion). The record reflects that, in determining the sentence for the new
convictions, the court carefully considered and discussed relevant 18 U.S.C. §
3553(a) factors and imposed a sentence within the Guidelines range. See United
States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (discussing
substantive reasonableness; appellate court may apply presumption of reasonableness

      1
       The Honorable Robert F. Rossiter, Jr., United States District Judge for the
District of Nebraska.

                                         -2-
to Guidelines-range sentence). As to the revocation sentence, the consecutive 12-
month sentence was below both the statutory limit and the revocation Guidelines
range. See 18 U.S.C. § 3583(e)(3) (24-month maximum revocation sentence when
original conviction was Class C felony); U.S.S.G. §7B1.4(a) (range is 18-24 months
for Grade A violation with Category III criminal history); see also United States v.
Lazarski, 560 F.3d 731, 733 (8th Cir. 2009) (noting that when court imposed
below-Guidelines-range sentence, it was “nearly inconceivable” that court abused its
discretion in not varying downward still further).

      An independent review of the record reveals no nonfrivolous issues for appeal.
See Penson v. Ohio, 488 U.S. 75 (1988). Accordingly, we grant counsel leave to
withdraw, and we affirm both sentences.
                      ______________________________




                                        -3-